                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                 No. 5:18-CT-3090-D


MARLON GOODWIN,                    )
                                   )
                       Plaintiff,  )
                                   )
           v.                      )                               ORDER
                                   )
CAROLEE COLEY, et al.,             )
                                   )
                       Defendants. )


       On April 22, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that the court allow plaintiff to proceed with his Eighth Amendment

claims for excessive force and sexual assault claims against defendant Wilson, and his failure to

protect claims against defendants Tigert and Wheeler, but dismiss all other claims and defendants

[D.E. 15]. Goodwin did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). The court has reviewed the M&R and the record. The court

is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

conclusions in the M&R [D.E. 15].

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 15]. Goodwin may proceed
with his Eighth Amendment claims for excessive force and sexual assault claims against defendant

Wilson, and his failure to protect claims against defendants Tigert and Wheeler. The court

DISMISSES all other claims and defendants. The court further ORDERS as follows:

1.     The clerk shall continue management of the action pursuant to Standing Order 14-S0-02.

2.     If service against any defendant pursuant to the standing order fails, the court DIRECTS the

       United States Marshal Service to make service pursuant to 28 U.S.C. § 1915(d).

       SO ORDERED. This ..1.:1_ day of May 2019.




                                                        i      ic.DEVERm
                                                        United States District Judge




                                                2
